Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 1 of 18 PageID: 189



 Michael Cukor
 McGeary Cukor LLC
 7 Dumont Pl
 Morristown, NJ 07960
 (973) 339-7367

 Mark J. Liss
 Kevin C. Parks
 Laura M. Schaefer
 LEYDIG, VOIT & MAYER, LTD.
 Two Prudential Plaza
 180 N. Stetson Ave., Suite 4900
 Chicago, Illinois 60601
 (312) 616-5600

                  UNITED STATES DISTRICT COURT FOR THE DISTRICT
                                  OF NEW JERSEY

                                                       )
 PROMOTION IN MOTION, INC.,                            )
                                                       )
                                Plaintiff,             )
             v.                                        )      Case No. 19-cv-14183(MCA-LDW)
                                                       )
 HARIBO OF AMERICA, INC.                               )
                                                       )
                                Defendant.             )
                                                       )
 _________________________________

                   FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES,
                               AND COUNTERCLAIMS

        Defendant, Haribo of America, Inc. (“Haribo”), by and through its attorneys, makes the

 following Answer, Affirmative Defenses, and Counterclaims to the Complaint by Promotion in

 Motion, Inc. (“PIM”).

                                     NATURE OF THE ACTION

        1.        Haribo admits only that this is an action for trademark and trade dress

 infringement, false designation of origin, and unfair competition under the Lanham Act. Haribo



                                                  1
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 2 of 18 PageID: 190



 denies the remaining allegations in Paragraph 1 of the Complaint.

                                               PARTIES

         2.       Haribo lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 2 of the Complaint, and therefore denies the same.

         3.       Responding to the allegations in Paragraph 3 of the Complaint, Haribo admits

 that it is a Delaware corporation with its principal place of business at 9500 West Bryn Mawr

 Avenue, Suite 700, Rosemont, Illinois 60018, and admits that it imports various candy products

 for sale in the United States but denies all remaining allegations of Paragraph 3 of the Complaint.

                                  JURISDICTION AND VENUE

          4.      The allegations in Paragraph 4 of the Complaint state legal conclusions to

  which no response is required.

         5.       Responding to the allegations in Paragraph 5 of the Complaint, Haribo admits

 only that for the purposes of this action only, it is subject to personal jurisdiction in this Court,

 and denies all remaining allegations.

         6.       Responding to the allegations in Paragraph 6 of the Complaint, Haribo admits

 that venue is proper in this judicial district.

                                                   FACTS

 PIM’s SOUR JACKS Wedge Product

         7.       Haribo lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 7 of the Complaint, and therefore denies the same.

         8.       Haribo lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 8 of the Complaint, and therefore denies the same.

         9.       Haribo lacks knowledge or information sufficient to form a belief as to the truth




                                                     2
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 3 of 18 PageID: 191



 of the allegations in Paragraph 9 of the Complaint, and therefore denies the same.

        10.      Responding to the allegations in Paragraph 10 of the Complaint, Haribo denies

 that the SOUR JACKS Wedge Product features a distinctive or highly recognizable shape.

 Haribo lacks knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 10, and therefore denies the same.

        11.      Haribo lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 11 of the Complaint, and therefore denies the same.

        12.      Haribo lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 12 of the Complaint, and therefore denies the same.

        13.      Denied.

        14.      Haribo lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 14 of the Complaint, and therefore denies the same.

        15.      Haribo lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 15 of the Complaint, and therefore denies the same.

        16.      Haribo lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 16 of the Complaint, and therefore denies the same. Further

 responding, Haribo affirmatively avers that as depicted in Paragraph 16, the reference to

 “Respect the Wedge” is merely a slogan, and does not constitute “look for” advertising that

 would indicate PIM as the exclusive source of the alleged trade dress.

        17.      Haribo lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 17 of the Complaint, and therefore denies the same. Further

 responding, Haribo affirmatively avers that as depicted in Paragraph 17, the reference to “Livin’

 on the Wedge” is merely a slogan, and does not constitute “look for” advertising that would




                                                 3
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 4 of 18 PageID: 192



 indicate PIM as the exclusive source of the alleged trade dress.

        18.      Haribo lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 18 of the Complaint, and therefore denies the same.

        19.      Haribo lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 19 of the Complaint, and therefore denies the same. Further

 responding, Haribo affirmatively avers that, if true, PIM’s allegations regarding bulk sales in

 Paragraph 19 tend to dilute, lessen and destroy any alleged distinctiveness or recognition of the

 PIM Trade Dress.

        20.      Haribo lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 20 of the Complaint, and therefore denies the same.

        21.      Haribo lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 21 of the Complaint, and therefore denies the same.

        22.      Denied.

        23.      Denied.

        24.      Responding to the allegations in Paragraph 24 of the Complaint, Haribo admits

 only that the quoted language appears in the description of the mark in the PIM Registration.

 Haribo denies that the PIM Registration is valid, and denies the remaining allegations in

 Paragraph 24 of the Complaint.

  Haribo’s Infringing Conduct

        25.      Responding to the allegations in Paragraph 25 of the Complaint, Haribo admits only that

 the image appears to be a copy of an illustration Haribo used to announce a watermelon flavored gummy

 candy at the Sweets & Snacks trade show in May 2019. Haribo denies the remaining allegations in

 Paragraph 25 of the Complaint.

        26.      Denied.


                                                   4
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 5 of 18 PageID: 193



         27.      Responding to the allegations in Paragraph 27 of the Complaint, Haribo admits

 only that it was generally aware of PIM’s products before deciding to introduce a watermelon

 flavored gummy candy in the United States, and denies the remaining allegations in Paragraph

 27 of the Complaint.

         28.      Haribo lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 28 of the Complaint, and therefore denies the same.

         29.      Haribo lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 29 of the Complaint, and therefore denies the same.

         30.      Denied.

         31.      Denied.

         32.      Denied.

         33.      Denied.

         34.      Responding to the allegations in Paragraph 34 of the Complaint, Haribo admits

 that PIM has made such demands, to which Haribo’s counsel responded, and denies the

 remaining allegations in Paragraph 34 of the Complaint.

                                     FIRST CLAIM FOR RELIEF
                             (Violation of Section 32(1) of the Lanham Act)

         35.      Haribo restates its answers to Paragraphs 1-34 and for its answer to Paragraph

 35, as if fully set forth herein.

         36.      Denied.

                                   SECOND CLAIM FOR RELIEF
                             (Violation of Section 43(a) of the Lanham Act)

         37.      Haribo restates its answers to Paragraphs 1-36 and for its answer to Paragraph

 37, as if fully set forth herein.




                                                  5
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 6 of 18 PageID: 194



         38.       Denied.

                                       THIRD CLAIM FOR RELIEF
                                     (Common Law Unfair Competition)

         39.       Haribo restates its answers to Paragraphs 1-38 and for its answer to Paragraph

 39, as if fully set forth herein.

         40.       Denied.

                                        AFFIRMATIVE DEFENSES

         While expressly reserving the right to assert additional legal or equitable defenses as

 further information comes to light, Haribo asserts the following affirmative defenses to the

 allegations in the Complaint:

                                     FIRST AFFIRMATIVE DEFENSE

         The allegations in the Complaint as to all Counts fail to state a claim on which relief

 can be granted.

                                SECOND AFFIRMATIVE DEFENSE

         Plaintiff’s pleaded trademarks, trade dress and registration are generic and therefore

 not valid.

                                 THIRD AFFIRMATIVE DEFENSE

         Plaintiff’s pleaded trademarks, trade dress and registration are functional and therefore

 not valid.

                                FOURTH AFFIRMATIVE DEFENSE

         Haribo’s sale of watermelon flavored candy in the shape and coloration of a natural

 watermelon slice constitutes permissible fair use.




                                                   6
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 7 of 18 PageID: 195



                                          COUNTERCLAIMS

         Haribo, through its attorneys, alleges as follows for its counterclaims in this action:

                                                    PARTIES

         1.       Haribo is a Delaware corporation with a principal place of business at 9500 West

 Bryn Mawr Avenue, Suite 700, Rosemont, Illinois 60018.

         2.       PIM is a Delaware corporation with a principal place of business at 25

 Commerce Drive, Allendale, New Jersey 07401.

                                    JURISDICTION AND VENUE

         3.       These counterclaims are brought under the Lanham Act, 15 U.S.C. §§1051 et

 seq.

         4.       Subject matter jurisdiction exists under 15 U.S.C. §1121 and 28 U.S.C. §1331.

         5.       The Court has personal jurisdiction over PIM and venue is proper in this District

 because, inter alia, PIM has submitted itself to the personal jurisdiction of this Court and venue

 in this District by commencing this action.

                                             BACKGROUND

         6.       Haribo realleges and restates the affirmative factual averments in its Answer

 herein, as if fully stated in its Counterclaims.

         7.       Haribo uses the well-known HARIBO trademark to market, sell and distribute

 candy products in North America, including soft, chewy, “gummy” candies. Haribo and PIM

 both sell gummy candies.

         8.       For many years, companies related to Haribo have manufactured, marketed, sold

 and distributed “Watermelon gummy” products internationally—including specifically,

 watermelon flavored gummy candies in the shape and coloration of a natural watermelon slice.




                                                      7
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 8 of 18 PageID: 196



           9.    Haribo recently announced the North American introduction of a “Watermelon

 gummy” product in the shape and coloration of a natural watermelon slice.

           10.       Slices of watermelon are commonly the shape of a wedge, with natural colors

 consisting of sections having green with white speckles, followed by white, followed by red with

 white speckles. Examples of sliced watermelon available at retail are attached as Exhibit A

 hereto.

           11.   The shape and coloration of Haribo’s Watermelon gummy candy product

 informs consumers that the product is watermelon flavored and makes the product more

 appealing.

           12.   For many years, numerous companies not associated with or authorized by PIM

 have manufactured, marketed, sold and distributed watermelon-flavored gummy candies in the

 shape and coloration of a natural watermelon slice, thereby informing consumers that the

 products are watermelon flavored. Examples of third party products currently on the market and

 which, on information and belief, are not associated with or authorized by PIM, are attached as

 Exhibit B hereto.

           13.   Watermelon flavored gummy candies in the shape and coloration of a natural

 watermelon slice are not source indicators and do not function as trademarks.

           14.   On August 30, 2016, PIM received U.S. Trademark Registration No. 5,029,701

 (the “PIM Registration”), for a product configuration described as “the shape of a wedge for

 candy, with an upper green section with white speckles, followed by a narrow middle white

 section and followed by a lower red section with white speckles.” PIM was required to make the

 green/white/red color claim in order to obtain the PIM Registration.

           15.   The mark that is subject to the PIM Registration is in the shape and coloration of




                                                  8
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 9 of 18 PageID: 197



 a natural watermelon slice, as depicted below in the records of the United States Patent and

 Trademark Office:




        16.      The PIM Registration is for “candy,” and PIM uses the mark that is subject to the

 PIM Registration to manufacture, market, sell and distribute watermelon flavored gummy candy.

        17.      PIM’s alleged “Trade Dress” is the same as the PIM Registration.

        18.      In Paragraph 12 of its Complaint, PIM alleges that following the introduction of

 its “original watermelon flavor” gummy candy, it introduced “lemonade, wildberry and green

 apple versions” in the same shape, “but with the colors adjusted for each different version.” The

 colors PIM selected were yellow for lemonade, purple for wildberry and green for green apple.

        19.      Flavored gummy candies in the shape and coloration of natural lemon, wildberry

 and green apple slices are not source indicators and do not function as trademarks.

        20.      On September 3, 2016, PIM filed Trademark Application Serial No. 87160593

 (the “PIM Application”), for the same mark and goods shown in the PIM Registration, but

 without the green/white/red color claim required to obtain the PIM Registration. In the PIM

 Application, PIM claimed to have made “eighteen years of substantially continuous and

 exclusive use” of the applied-for mark, said to consist of “the shape of a wedge…, with an upper

 section of a first shade or color, followed by a middle section of a second shade or color and

 followed by a lower section of a third shade or color.” PIM claimed that the applied-for mark

 had acquired distinctiveness as a source indicator.

        21.      On November 7, 2016, the Trademark Office rejected PIM’s claim of acquired

 distinctiveness, finding the claimed mark “highly descriptive” of candy, while also noting “the


                                                  9
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 10 of 18 PageID: 198



 expansive nature of the trademark right claimed, and the lack of any basis for concluding that

 consumers view the shape and appearance of the candy as indicating a unique source…”

        22.       PIM made no further effort to prove distinctiveness, and on May 1, 2017 moved

 the PIM Application to the Supplemental Register, where it was granted Supplemental

 Registration No. 5,247,979 on July 18, 2017 (the “PIM Supplemental Registration”).

        23.       The purported mark that is subject to the PIM Supplemental Registration is

 descriptive and has not acquired distinctiveness.

        24.       Flavored gummy candies in the shape and coloration of a natural fruit slice are

 not source indicators and do not function as trademarks

                                    FIRST COUNTERCLAIM
                               (For Declaration of Noninfringement)

        25.       Haribo realleges and restates the allegations in the preceding paragraphs 1

 through 24, as if fully stated herein.

        26.       PIM alleges that Haribo’s Watermelon gummy product infringes its trademark

 and trade dress rights, and constitutes unfair competition under federal law and the common law

 of the State of New Jersey, all of which Haribo denies.

        27.       Haribo asserts that its Watermelon gummy product does not infringe PIM’s

 trademark and trade dress rights (including any rights in the purported mark that is subject to the

 PIM Supplemental Registration), and does not constitute unfair competition under federal law or

 the common law of the State of New Jersey.

        28.       There is an actual case or controversy between the parties as to Haribo’s

 assertion of noninfringement.

        29.       Haribo’s Watermelon gummy product is sold in the packaging depicted below,

 which is dramatically different than PIM’s packaging for its watermelon flavored SOUR JACKS



                                                 10
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 11 of 18 PageID: 199



 product, also shown below:




        30.     For example, Haribo’s packaging features the well-known HARIBO trademark;

 the well-known “Haribo Bear” character; and illustrations of cut watermelon slices, portraying

 the product as a watermelon flavored and shaped candy. PIM’s packaging has none of these

 features, and uses the SOUR JACKS trademark.

        31.     Haribo’s packaging is not likely to cause confusion with respect to PIM’s

 packaging for its watermelon flavored SOUR JACKS product.


                                                11
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 12 of 18 PageID: 200



        32.      Haribo’s packaging and its Watermelon gummy product are dramatically

 different than PIM’s alleged Trade Dress / PIM Registration, as shown below:




        33.      For example, Haribo’s packaging features the well-known HARIBO trademark;

 the well-known “Haribo Bear” character; and illustrations of cut watermelon slices, portraying

 that the product as a watermelon flavored and shaped candy. PIM’s alleged Trade Dress / PIM

 Registration has none of these features.

        34.      Further, Haribo’s Watermelon gummy product itself (as seen through the Haribo

 packaging window) is much wider than PIM’s; is rectangular as opposed to trapezoidal; and

 features colors that are brighter and more vibrant than PIM’s.

        35.      Haribo’s packaging and its Watermelon gummy product are not likely to cause

 confusion with respect to PIM’s alleged Trade Dress / PIM Registration.

        36.      Haribo seeks a judicial declaration that its Watermelon gummy product and



                                                 12
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 13 of 18 PageID: 201



 packaging are not likely to cause confusion with respect to PIM, its products, or alleged

 trademark or trade dress rights, under federal or state law.

                                   SECOND COUNTERCLAIM
                     (For Cancellation of U.S. Registration No. 5,029,701 Due to
                                            Genericness)

          37.      Haribo realleges and restates the allegations in the preceding paragraphs 1

 through 36, as if fully stated herein.

          38.      Given that a slice of watermelon is commonly the shape of a wedge, with natural

 colors consisting of sections having green with white speckles, followed by white, followed by

 red with white speckles, the public does not perceive watermelon flavored candy having these

 characteristics as identifying a single source.

          39.      Given that numerous third parties have and continue to manufacture, market, sell

 and distribute watermelon flavored gummy candies in the shape and coloration of a natural

 watermelon slice, the public does not perceive watermelon flavored candy having these

 characteristics as identifying a single source.

          40.      The PIM Registration consists of the generic shape and color of a watermelon

 slice.

          41.      The purported trademark that is subject to the PIM Registration is generic.

          42.      Haribo will be damaged by the continued registration of the PIM Registration.

          43.      The PIM Registration should be canceled.

                                     THIRD COUNTERCLAIM
                (For Cancellation of Registration No. 5,029,701 Due to Functionality)

          44.      Haribo realleges and restates the allegations in the preceding paragraphs 1

 through 43 as if fully stated herein.

          45.      As demonstrated in part by the numerous third parties who do so, using the shape



                                                   13
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 14 of 18 PageID: 202



 and coloration of a natural watermelon slice to sell watermelon flavored candy is useful in that it

 conveys information and renders the product more appealing, especially to younger consumers.

         46.      Allowing PIM to be the exclusive provider of watermelon flavored gummy

 candies in the shape and coloration of a natural watermelon slice would put competitors,

 including Haribo, at a significant non-reputation-related disadvantage.

         47.      The purported trademark that is subject to the PIM Registration comprises matter

 that, as a whole, is functional.

         48.      Haribo will be damaged by the continued registration of the PIM Registration.

         49.      The PIM Registration should be canceled.

                                 FOURTH COUNTERCLAIM
           (For Cancellation of Supplemental U.S. Registration No. 5,247,979 Due to
                                        Genericness)

         50.      Haribo realleges and restates the allegations in the preceding paragraphs 1

 through 49, as if fully stated herein.

         51.      Given that a slice of fruit is commonly the shape of a wedge, with natural colors

 consisting of an upper section of a first shade or color, followed by a middle section of a second

 shade or color and followed by a lower section of a third shade or color, the public does not

 perceive candy having these characteristics as identifying a single source.

         52.      Given that numerous third parties have and continue to manufacture, market, sell

 and distribute gummy candies in the shape of a wedge, with colors consisting of an upper section

 of a first shade or color, followed by a middle section of a second shade or color and followed by

 a lower section of a third shade or color, the public does not perceive candy having these

 characteristics as identifying a single source.

         53.      The PIM Supplemental Registration consists of the generic shape of a fruit slice.




                                                   14
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 15 of 18 PageID: 203



          54.       The purported trademark that is subject to the PIM Supplemental Registration is

 generic.

          55.       Haribo will be damaged by the continued registration of the PIM Supplemental

 Registration.

          56.       The PIM Supplemental Registration should be canceled.

                                    FIFTH COUNTERCLAIM
             (For Cancellation of Supplemental U.S. Registration No. 5,247,979 Due to
                                         Functionality)

          57.       Haribo realleges and restates the allegations in the preceding paragraphs 1

 through 56, as if fully stated herein.

          58.       As demonstrated in part by the numerous third parties who do so, using the shape

 and coloration of a natural fruit slice to sell candy is useful in that it conveys information and

 renders the product more appealing, especially to younger consumers.

          59.       Allowing PIM to be the exclusive provider of flavored gummy candies in the

 shape and coloration of a natural slice would put competitors, including Haribo, at a significant

 non-reputation-related disadvantage.

          60.       The purported trademark that is subject to the PIM Supplemental Registration

 comprises matter that, as a whole, is functional

          61.       Haribo will be damaged by the continued registration of the PIM Supplemental

 Registration.

          62.       The PIM Supplemental Registration should be canceled.

                                   SIXTH COUNTERCLAIM
            (For Cancellation of U.S. Registration Nos. 5,029,701 and 5,247,979 Due to
                              Abandonment by Course of Conduct)

          63.       Haribo realleges and restates the allegations in the preceding paragraphs 1 through 62,

 as if fully stated herein.


                                                      15
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 16 of 18 PageID: 204



         64.      On information and belief, PIM has failed to enforce its purported trademarks against

 third parties selling similar wedge-shaped gummy candies.

         65.      On information and belief, PIM has settled claims involving its purported trademarks by

 allowing third parties to continue selling similar wedge-shaped gummy candies.

         66.      On information and belief, PIM has engaged in so-called “bulk selling,” by which PIM

 manufactures and supplies its wedge-shaped gummy candies to third parties, for sale under the third

 parties’ trademarks, or without any branding at all.

         67.      On information and belief, the net effect of PIM’s course of conduct as alleged in

 Paragraphs 64 through 66, including bulk selling of product with third party trademarks or no branding, is

 that consumers do not recognize PIM’s wedge-shaped gummy candies as coming from any single source.

         68.      On information and belief, PIM’s course of conduct as alleged in Paragraphs 64 through

 66 has caused PIM’s purported marks to lose any trademark significance, within the meaning of

 “abandonment” set forth in 15 U.S.C. § 1127(2).

         69.      PIM has abandoned its purported trademarks in wedge-shaped gummy candies.

                                        PRAYER FOR RELIEF

         WHEREFORE, Haribo denies that PIM is entitled to any of the relief requested in its

 Complaint and respectfully requests:

         A.      An order dismissing the Complaint with prejudice;

         B.      That the Court order the cancellation of U.S. Registration Nos. 5,029,701 and

                 5,247,979;

         C.      That the Court declare that Haribo’s products do not infringe the trademark or

                 trade dress rights of PIM;

         D.      An award of attorneys’ fees, interest, and costs; and

         E.      Such other relief as the Court deems just and proper.




                                                        16
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 17 of 18 PageID: 205



 Dated: November 12, 2019             Respectfully submitted,

                                      By: Michael Cukor /s

                                           Michael Cukor
                                           McGeary Cukor LLC
                                           7 Dumont Pl
                                           Morristown, NJ 07960
                                           (973) 339-7367
                                           mcukor@mcgearycukor.com

                                           Mark J. Liss
                                           Kevin C. Parks
                                           Laura M. Schaefer
                                           LEYDIG, VOIT & MAYER, LTD.
                                           Two Prudential Plaza
                                           180 N. Stetson Ave., Suite 4900
                                           Chicago, Illinois 60601
                                            (312) 616-5600
                                           lschaefer@leydig.com
                                           mliss@leydig.com
                                           kparks@leydig.com

                                           Attorneys for Defendant
                                           Haribo of America, Inc.




                                      17
Case 2:19-cv-14183-MCA-LDW Document 29 Filed 11/12/19 Page 18 of 18 PageID: 206



                                  CERTIFICATE OF SERVICE

        I hereby certify that the foregoing First Amended Answer, Affirmative Defenses and

 Counterclaim was filed on November 12, 2019 in accordance with the Court’s CM/ECF

 guidelines and thereby served on attorneys for the plaintiff as follows:


                                     David R. King, Esq.
                                     Leah Kelman, Esq.
                                     HERRICK, FEINSTEING LLP
                                     One Gateway Center
                                     Newark, NJ 07102

                                     Richard S. Mandel, Esq.
                                     Jonathan Z. King, Esq.
                                     COWAN, LIEBOWITZ & LATMAN, P.C.
                                     114 West 47th Street
                                     New York, NY 10036



                                                      /Michael Cukor/s
                                                      Michael Cukor
                                                      McGeary Cukor LLC
                                                      7 Dumont Pl
                                                      Morristown, NJ 07960
                                                      (973) 339-7367 Direct
                                                      (973) 200-4845 Fax
                                                      mcukor@mcgearycukor.com

 Dated: November 12, 2019




                                                 18
